The sole question is, May the Governor after he or the Lieutenant Governor, acting as Governor, has called a special session of the General Assembly revoke the call before its members meet and organize? A majority of the court are of the opinion that the question must be decided in the negative. I am unable to concur in this view for the following reasons: Cases *Page 156 
involving appointments to office, or pardons, or the approval or disapproval of bills passed by the General Assembly are not in point. When the Governor acts in that class of cases there is a clear exhaustion of power, and the rights of others having intervened, what has been done cannot be undone. In the matter of convening the General Assembly, the situation is essentially different. To convene is "to cause to assemble." Whether he will cause the General Assembly to assemble is left entirely with the Governor. The power is conferred not for the benefit of the members of the General Assembly, but for the benefit of the people. Today the Governor may be of the opinion that there exists an emergency justifying the call, and issues his proclamation. Before the time fixed for the convening arrives the emergency may no longer exist. In the circumstances, no question of implied power is presented. The General Assembly not having convened, and no rights having been acquired under the call, the Governor is still in control of the entire situation. There being no necessity for a special session, he decides that he will not cause the General Assembly to assemble. He then issues a proclamation rescinding the call. The effect is simply to withdraw the General Assembly's authority to convene before any action is taken under the call. That the Governor may do this is supported by both reason and authority.